DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the extraction solution containing the analyte" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the extraction solution containing the analyte" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-32 and 35-37 inherit the deficiencies of claim 21 and are likewise rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31, 33, 34, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 9, 10, 13-15, 17, and 18 of U.S. Patent No. 10,596,573. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4-7, 9, 10, 13-15, 17, and 18 or US 10,596,573 recite a species that anticipates the current genus claims.
Claims 21 and 36 are disclosed by claim 1 of US 10,596,573.
Claims 22 are disclosed by claim 2 of US 10,596,573.
Claims 23 are disclosed by claim 4 of US 10,596,573.
Claims 24 are disclosed by claim 5 of US 10,596,573.
Claims 25 are disclosed by claim 6 of US 10,596,573.
Claims 26 are disclosed by claim 7 of US 10,596,573.
Claims 27 are disclosed by claim 9 of US 10,596,573.
Claims 28 are disclosed by claim 10 of US 10,596,573.
Claims 29 are disclosed by claim 13 of US 10,596,573.
Claims 30 are disclosed by claim 14 of US 10,596,573.
Claims 31 are disclosed by claim 15 of US 10,596,573.
Claims 33 are disclosed by claim 17 of US 10,596,573.
Claims 34 are disclosed by claim 18 of US 10,596,573.

Allowable Subject Matter
Claims 21-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or the double patenting rejections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art found was US 2008/0299648 (Tomer) and US 5,494,801 (Bogart et al.). However, the combination of components described below is not taught nor suggested by the prior art.
In regards to claim 21, the prior art of record does not teach or suggest a device, as claimed by Applicant, with the combination of components that includes:
an extraction chamber filled with an extraction reagent;
a swab comprising an absorptive component attached to a stem, the absorptive component being configured to obtain a biological sample at a sampling location,
wherein the absorptive component comprises a non-volatile reagent, wherein the non-volatile reagent is configured to react with the extraction reagent to produce an extraction solution, the extraction solution being configured to extract an analyte from the biological sample,
wherein the non-volatile reagent is incorporated into the swab,
wherein the swab is configured to be received within the extraction chamber so as to position the absorptive component of the swab to be in fluid communication with the extraction reagent so as to produce the extraction solution. 
Claims 22-32 and 35-37 are dependent on allowable matter from claim 21 and would be allowable once the 112 and double patenting rejections are overcome.
In regards to claim 33, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps:
(i) collecting a biological sample at a sampling location of a subject by use of a swab comprising a first, nonvolatile reagent wherein the nonvolatile reagent is incorporated into the swab; and
(ii) transferring the swab to a chamber containing an extraction reagent configured
to react with the nonvolatile reagent, so as to allow the non-volatile reagent to react with the
extraction reagent thereby produce an extraction solution.

In regards to claim 34, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps:
(i) collecting a biological sample at a sampling location of a subject by an absorptive component of a swab,
wherein the absorptive component of the swab is configured to be in physical contact with a sample receiving portion of a lateral flow immunochromatographic assay test strip comprising a labeled analyte-specific reagent, and wherein the absorptive component of the swab includes a non-volatile reagent incorporated therein, the non-volatile reagent is incorporated into the swab; and
(ii) transferring the absorptive component of the swab to a chamber containing an extraction reagent configured to react with the non-volatile reagent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791        

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791